NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



STATE OF FLORIDA,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2087
                                            )
ALLEN JAMES WADDELL,                        )
                                            )
             Appellee.                      )
                                            )

Opinion filed August 21, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha Ward,
Judge.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellant.

Howard L. Dimmig, II, Public Defender, and
Steven L. Bolotin, Assistant Public Defender,
Bartow, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J, and KELLY and BLACK, JJ., Concur.